Citation Nr: 0306740	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  94-39 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a special monthly pension by reason of the 
need for regular aid and attendance of another person. 


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to April 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to special monthly 
pension based on the need for regular aid and attendance.  
The RO assigned special monthly pension based on being 
housebound by rating decision dated in September 1993.

By decision dated in October 1996, the Board remanded the 
issue of aid and attendance for additional development.  The 
claim is now ready for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's nonservice-connected disabilities are 
depression, rated at 100 percent disabling; lumbar 
paravertebral myositis, rated as 60 percent disabling; and, 
bilateral carpal syndrome, rated as 10 percent disabling.  
His combined disability rating is 100 percent.  

3.  The veteran has no service connected disorders and has 
been assigned special monthly pension by reason of being 
housebound.

4.  The veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.  

5.  The veteran is not unable to feed or clothe himself, 
bedridden, or incapable of attending to the needs of nature 
without assistance.  

6.  The veteran's disabilities, when considered in 
conjunction with each other, do not result in his inability 
to care for most of his daily personal needs without regular 
personal assistance from others, nor do they result in an 
inability to protect himself from the hazards and dangers of 
his daily environment.


CONCLUSION OF LAW

The criteria for a special monthly pension by reason of the 
veteran being in need of the regular aid and attendance of 
another person due to disabilities have not been met.  
38 U.S.C.A. §§ 1502, 1521, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.351, 3.352 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant regulations provide that when an otherwise eligible 
veteran is in need of the regular aid and attendance of 
another person, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d) (West 2002).  For pension purposes, a 
person shall be considered to be in need of regular aid and 
assistance if such person is (1) a patient in a nursing home 
on account of mental or physical incapacity, or (2) helpless 
or blind, or so near helpless or blind as to need the regular 
aid and attendance of another person.  38 U.S.C.A. § 1502(b) 
(West 2002); 38 C.F.R. § 3.351 (2002).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the veteran to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.

"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the veteran remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2002).

A December 1993 rating decision lists no service-connected 
disability.  The non-service-connected disabilities include: 
major depression, rated as 100 percent disabling; lumbar 
paravertebral myositis, rated as 60 percent disabling; and 
bilateral carpal syndrome, rated at 10 percent disabling.  
His combined rating is 100 percent.  He was assigned benefits 
by reason of being housebound by rating decision dated in 
September 1993.

After a careful review of the evidence of record, it is the 
decision of the Board that the veteran is not entitled to 
special monthly pension benefits based on the need for 
regular aid and attendance.  The medical evidence does not 
indicate that he meets the criteria outlined in 38 C.F.R. § 
3.351.  To this end, the Board places significant probative 
value on an April 2002 VA examination, undertaken 
specifically for the purpose of addressing his claim for aid 
and attendance.  At that time, the veteran was not 
hospitalized, not bedridden, and not wheelchair ridden.  His 
vision was corrected with glasses, had was independent to his 
daily needs, had the capacity to protect himself, and was 
able to dress and undress, bathe, feed and walk without 
assistance.  While his ambulation was limited by low back 
pain and he was unable to bend or squat, the examiner 
concluded that the veteran was able to dress and undress, 
keep himself clear and presentable, and feed himself.  He 
emphasized that the veteran was not bedridden, not wheelchair 
ridden, and only used a walking cane to walk, limited by low 
back pain radiating to the leg.  The veteran was noted to be 
able and independent to his daily needs and protect himself 
from hazard.  Because the evidence does not show that he was 
unable to prepare his food, was unable to take care of daily 
self-care activities, or was otherwise in need of regular aid 
and attendance as envisioned by the regulation, the Board 
concludes that the veteran is not entitled to special monthly 
pension based on the need for regular aid and attendance. 

This finding is further supported by a VA mental disorders 
examination report dated in April 2002.  After a mental 
status examination and review of the claims file, the 
examiner concluded that the veteran's mental condition did 
not require care or assistance on a regular basis to protect 
him from hazards or dangers to his daily environment.  
Similarly, a December 1998 VA aid and attendance examination 
report noted that the veteran was able to drive locally in 
his hometown, was not hospitalized, bedridden, or blind, was 
oriented and coherent, could attend to his needs and wants of 
nature, kept himself clean and presentable, was able to dress 
and undress, was not in need of regular aid and attendance, 
and could walk without assistance but used a cane.  

The Board has also considered an October 2001 VA aid and 
attendance examination, wherein the examiner noted that the 
veteran had difficulty performing tasks at home.  The 
examiner also reported that the veteran could not walk around 
and needed the help of other people in order to perform 
everyday tasks.  However, the Board has weighed this evidence 
against the two more recent VA examinations dated in April 
2002 and the findings of a prior VA examination report dated 
in December 1998, none of which support his claim that he is 
in need of regular aid and attendance.  Moreover, the Board 
has reviewed the outpatient treatment records, which 
variously described the veteran as "stable," without edema 
of his extremities, without physical limitation, sexually 
active, independent with ambulation, toileting, transfer, 
dressing, bathing, and eating, and with full range of motion 
and normal strength.  In addition, the Board has reviewed 
private medical evidence dated in the early-1990s showing an 
acute work-related injury to the veteran's back; however, 
there is no indication that the veteran was unable to resume 
a certain level of ability subsequent to the initial injury.  
Given that the weight of the evidence is against his claim, 
an award of special monthly pension benefits based on aid and 
attendance is not in order.    

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that will substantiate his claim, 
and of the specific reasons for denying his claim.  
Specifically, by virtue of the information contained in the 
September 1993 rating decision, the January 1994 statement of 
the case, and the December 2001 supplemental statement of the 
case issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  

Further, the RO also notified him by letter dated in December 
2001 of his due process rights regarding his claim for 
special monthly pension, including what evidence was 
necessary to establish his claim, what information was needed 
from the veteran and what he could do to help with his claim, 
and that VA would take reasonable efforts to help him obtain 
evidence.  He was also given the provisions of the VCAA in 
the July 2002 supplemental statement of the case.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  To that end, it appears that all medical records 
identified by the veteran have been associated with the 
claims file, including VA outpatient clinical records and 
private treatment records.  Moreover, the claim was the 
subject of a Board remand and the veteran underwent current 
VA examinations expressly for the purpose of addressing the 
claim on appeal.  Several previous VA examinations also 
address the issue.  In addition, the issue was the subject of 
a Board remand in October 1996.  

As such, the Board finds that the record as it stands is 
sufficient to decide the claim and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

The claim for entitlement to a special monthly pension by 
reason of the need for regular aid and attendance of another 
person due to disabilities is denied.


		
	Gary L. Gick
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

